Citation Nr: 0720192	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with spasms (low back disability).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for arthritis of the 
thoracic spine (thoracic spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims of 
entitlement to an increased rating for his low back 
disability and to service connection for cervical spine and 
thoracic spine disabilities.

The veteran's low back claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's 
degenerative joint and disc disease of the cervical spine had 
its onset during service.

2.  The medical evidence shows that the veteran's 
degenerative joint disease of the thoracic spine its onset 
during service.


CONCLUSIONS OF LAW

1.  Degenerative joint and disc disease of the cervical spine 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Degenerative joint disease of the thoracic spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
degenerative joint and disc disease of the cervical spine and 
degenerative joint disease of the thoracic spine, which 
represent complete grants of the benefits sought on appeal.  
Thus, no discussion of VA's duties to notify and assist is 
required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran essentially contends that he has cervical spine 
and thoracic spine disabilities that have been chronic since 
he sustained trauma to during service when 50 caliber gun 
fell on back.  

The service medical records confirm that in May 1968 the 
veteran sustained trauma to his back when a 50 caliber 
machine gun struck him.  He received treatment for low back 
and thoracic spine problems, and in June 1974 the RO 
established service connection for lumbosacral spasms for 
disability stemming from this incident.

Although the service medical records do not reflect treatment 
for cervical spine problems, as noted above, the veteran 
reports having a continuity of upper back problems since 
service.  He states that he has had chronic mid-back problems 
since the May 1968 in-service trauma.  As to his thoracic 
spine, service medical records show that on May 24, 1968, he 
was seen for thoracic spine pain following trauma to that 
region of his back.  A May 28, 1968, service entry shows that 
following the incident in which a 50 caliber machine gun 
struck his mid-thoracic spine, the veteran was treated for 
thoracic spine pain of four days duration; the provisional 
diagnosis was trauma to mid-thoracic spine, rule out 
fracture.  

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining cervical and 
thoracic spine injuries in service as well as of suffering 
from cervical and thoracic spine problems since that time, as 
well as his credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Recently, in Barr v. Nicholson, No. 
04-0534 (U.S. Vet. App. Jun. 15, 2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

With respect to his cervical spine disability claim, the 
Board observes that in the course of seeking treatment for 
this disability in July 1998, the veteran reported to his 
treating VA physician that the symptoms stemmed from an in-
service 1968 neck trauma.  The veteran filed his initial 
claim of service connection for cervical spine disability in 
December 2001, more than three years later.  Because he 
reported the in-service incident in the context of receiving 
treatment, and since he had no claim pending at the time, the 
credibility of his account of his chronic cervical spine 
problems is enhanced.  

There are five medical opinions of record that address 
whether the veteran's cervical spine and/or thoracic spine 
disability are related to service, and in particular, to the 
documented May 1968 in-service trauma.

A September 2001 VA treatment record reflects that the 
veteran was diagnosed as having cervical spinal stenosis with 
significant pain and the physician opined that it appeared 
related to service "depending on the documentation of 
military accident."  That same VA physician, in a March 2002 
treatment entry, stated that the veteran's cervical spine 
disability was related to the in-service incident, i.e., the 
trauma he sustained to his neck due to the fall of a 50 
caliber gun.  

That VA examiner, who indicated that he has been the 
veteran's treating physician since July 1998, prepared a 
comprehensive September 2003 report in which he discussed the 
veteran's history of suffering an injury when a 50 caliber 
machine gun landed on his back.  The examiner noted the in-
service treatment for his low back.  Based on his review of 
diagnostic studies, his observations made in the course of 
treating the veteran since July 1998, the nature of the in-
service injury and his current cervical spine and thoracic 
diagnoses, he opined that the veteran's cervical and thoracic 
spine disabilities stemmed from the in-service back trauma.

The veteran was afforded VA spine examinations in February 
and August 2002.  The February 2002 examiner indicated that 
without a note in the service medical records showing 
complaint of cervical spine symptoms it was impossible to 
relate the cervical spine condition to the thoracic spine 
condition without resorting to speculation.  Similarly, the 
August 2002 VA examiner stated that given the veteran's 
intercurrent cervical spine injury it would be speculative to 
state whether the cervical spine disability was related to 
service or to his service-connected low back disability.  

Thus, the veteran had a well-documented in-service injury 
that required treatment for his lumbosacral and thoracic 
spine.  Although he was not seen for cervical spine problems, 
his treating VA physician, on three separate occasions, has 
opined that the cervical spine and thoracic spine 
disabilities are related to service.  The only "negative" 
medical impressions are those offered by the February and 
August 2002 VA examiners, who indicated that they were unable 
to opine as to the onset or etiology of the veteran's 
cervical spine disability without resort to speculation.  In 
light of the foregoing, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for degenerative joint and disc disease of the 
cervical spine and degenerative joint disease of the thoracic 
spine.  

In reaching these determinations, the Board acknowledges 
relying on impressions offered by veteran's treating VA 
physician, who based his assessments on a history provided by 
the veteran.  As noted above, the Board finds that the 
veteran's reported history is credible.  The Board also 
observes that the service medical records show that the 
injury was not confined to his low back, but that he also 
received treatment for mid-back, i.e., thoracic spine 
problems.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed the proposition that, in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that are contradicted by other 
facts of record.  Id. at 179.  In Kowalski, however, the 
Court declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  Id.  Recently, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Id. at 432-33.  Here, since the 
Board finds that the facts reported by the veteran are 
accurate, and competent medical evidence links his current 
degenerative joint and disc disease of the cervical spine and 
degenerative joint disease of the thoracic spine to service, 
service connection for cervical and thoracic spine 
disabilities is warranted.


ORDER

Service connection for degenerative joint and disc disease of 
the cervical spine is granted.

Service connection for degenerative joint disease of the 
thoracic spine is granted.


REMAND

The September 2003 VA medical report prepared by the 
veteran's treating VA physician indicates that he has been 
treating him for his back problems since July 1998.  The most 
recent VA outpatient treatment records associated with the 
claims folder, however, are dated in October 2002.  Thus, 
pertinent outstanding medical evidence that is constructively 
before VA is not before the Board.  Under the law, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c) (2006).  As such, the Board 
has no discretion and must remand this matter.

The observes that the September 2003 report also states that 
the veteran's low back disability was productive of radiating 
pain and numbness to his right lower extremity, suggesting 
that the disability had increased in severity since the most 
recent VA examination.  For this reason as well, the Board 
has no discretion and must remand this matter for a 
contemporaneous VA examination.  See Palczewski v. Nicholson, 
No. 04-1001, (U.S. Vet. App. Apr. 24, 2007), slip op at 11; 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should associate records of the 
veteran's treatment at the Bay Pines, 
Florida, VA Medical Center, dated since 
October 2002.

2.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment 
related to service-connected low back 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner.  

The examiner should conduct all 
indicated tests and studies.  He or she 
should identify all orthopedic and 
neurological pathology, and provide 
range of motion findings expressed in 
degrees and in relation to normal range 
of motion.  The examiner should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present in the spine.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  The examiner should 
also state whether the condition is 
manifested by neurological impairment, 
and if so, identify any neurological 
symptoms and express an opinion as to 
their severity, to include numbness and 
bowel or bladder impairment.  If the 
examiner is unable to provide the 
requested information with any degree 
of medical certainty, the examiner 
should clearly indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.	Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


